GARY W. LYNCH, P. J.,
concurring.
I concur in the principal opinion. As well articulated in that opinion, under the surviving-dependent-becomes-employee-by-definition theory adopted in Schoemehl, the Commission did not err in awarding Dependents lifetime benefits. One of the two rationales stated in Schoemehl for adopting this theory was to prevent the “unreasonable result” of allowing surviving dependents to receive permanent partial disability benefits but not permanent total disability benefits. Schoemehl v. Treasurer of State, 217 S.W.3d 900, 903 (Mo. banc 2007). I write separately to lament that our constitutional obligation to follow Schoemehl, Mo. Const, art. V, § 2 (1945), now requires this Court to affirm what I consider to be the unreasonable result of awarding lifetime benefits to surviving dependents where the employee’s death was unrelated to the work injury, when the surviving dependents would have only received benefits during the time of then-dependency if the employee’s death had been caused by the work injury. See section 287.240(4).
NANCY STEFFEN RAHMEYER, J., concurs.